Title: To Thomas Jefferson from James Madison, 27 November 1805
From: Madison, James
To: Jefferson, Thomas


                  Resol. 1. [substitute within any part of the former Louisiana comprehended in the delivery of possession thereof to the U.S.]
                  
                  2. [omit]—[substitute as may consist with the honor of the U. States] this change will look less towards advances by the U.S. to effect” the adjustment.
                  4. [omit, as embarrassing and unefficacious
                  ]
                  5. [quer. if not unnecessary and provided for by the preceedg. Resol.]
                  6. [omit, on the idea that witht this specification—amicable expence of adjustmt. will be in fact authorized, with an apparent reference to the use of force previously authorized]
                  
                  The difficulty lies in covering an application of money to a new purchase of territory. As a means of adjustment it will be covered; but by a construction probably not entering into the views of Congs.
               